DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6 are allowed.
Claim 1 discloses “set the predetermined arrival time based on the user information; and manage deployment of the emergency vehicle to respond to a movement of the vehicle so that the emergency vehicle can arrive at the vehicle within the predetermined arrival time”.
The closest prior art of record is Schmell et al. (US 20190120643, hereinafter Schmell).
Another closest prior art of record is Wiz et al. (US 20190293434, hereinafter Wiz).
In regards to claim 1, Schmell taken either individually or in combination with Wiz and/ or other cited references in previous office actions fails to teach or render obvious an apparatus for disclosing: “set the predetermined arrival time based on the user information; and manage deployment of the emergency vehicle to respond to a movement of the vehicle so that the emergency vehicle can arrive at the vehicle within the predetermined arrival time”.
Claims 2, 3 and 6 are allowed as being dependent claims to the previously allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663